Citation Nr: 1741078	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  09-41 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the service connection claim for a hearing loss disability of the left ear.

2.  Entitlement to service connection for a hearing loss disability of the left ear.

3.  Entitlement to an increased (compensable) disability rating for bilateral hearing loss.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972, which included service in the Republic of Vietnam from April 1971 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Subsequently, the RO issued an April 2014 rating decision reiterating its earlier denial of an increased, compensable disability rating for hearing loss of the right ear and petition to reopen the service connection claim for a hearing loss disability of the left ear for lack of new and material evidence.

Due to the Board's grant of the Veteran's service connection claim for a hearing loss disability of the left ear herein, the Board has re-characterized the claim for an increased, compensable disability rating for hearing loss of the right ear to a claim for an increased (compensable) disability rating for bilateral hearing loss.

In December 2016, the Veteran testified before the undersigned at a hearing at the RO. 

In February 2017 the Veteran filed a Notice of Disagreement (NOD) with the RO's January 2017 rating decision denying his claim for a total disability rating based on individual unemployability (TDIU).  The RO has acknowledged receipt of his timely NOD and the initiation of an appeal with respect to that claim.  See March 2017 Letter to Veteran.  Therefore, the Board will defer action on this aspect of the appeal pending certification form the RO.  See Manlincon v. West, 12 Vet. App. 238 (1999); cf. Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that TDIU is an element of increased rating claims).


FINDINGS OF FACT

1.  The Veteran filed an untimely notice of disagreement with the June 2001 rating decision denying his claim for service connection for a hearing loss disability. 

2.  The Veteran did not perfect an appeal of the January 2006 rating decision denying his petition to reopen the claim for service connection for a hearing loss disability of the left ear for lack of new and material evidence. 

3.  The evidence submitted since the final January 2006 rating decision is not cumulative or redundant, and considering the other evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a hearing loss disability of the left ear.

4.  There is a nexus between the Veteran's in service hazardous noise exposure and current hearing loss disability of the left ear.



CONCLUSIONS OF LAW

1.  The June 2001 rating decision denying entitlement to service connection for a hearing loss disability of the left ear is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The January 2006 rating decision denying entitlement to service connection for a hearing loss disability of the left ear is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

3.  Following the last final rating decision in January 2006, new and material evidence has been submitted to reopen the claim of entitlement to service connection for a hearing loss disability of the left ear.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence for Service Connection for 
Hearing Loss Disability of the Left Ear

The Veteran's claim for service connection for left ear hearing loss was denied in a June 2001 rating decision.  Although he filed a Statement in Support of Claim in May 2003 expressing his disagreement with the June 2001 rating decision, it was deemed untimely as it was filed nearly two years following the rating decision.  See May 2003 Statement in Support of Claim (the Veteran noted disagreement with the denial of service connection for the right ear); 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.302(a) (2016).  As a result, the June 2001 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

However, the RO interpreted the May 2003 Statement in Support of Claim as a petition to reopen the service connection claim, and, in a January 2006 rating decision, denied the petition citing that no new and material evidence had been presented.  In the January 2006 rating decision, the RO also denied a contemporaneous claim for an increased, compensable disability rating for hearing loss of the right ear.  He filed a May 2006 Statement in Support of Claim voicing his disagreement, but only with respect to the denial of the claim for an increased compensable disability rating for hearing loss of the right ear.  Although he did not explicitly disagree with the denial of the petition to reopen the service connection claim, the RO issued a March 2007 statement of the case, which addressed both claims.  The Veteran did not perfect his appeal by submitting a timely substantive appeal.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.202, 20.302(b) (2016).  The RO closed the appeal and the January 2006 rating decision became final.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.1103.

In June 2007, the Veteran filed another claim for an increased rating for hearing loss of the right ear as well as a petition to reopen his service connection claim for a hearing loss disability of the left ear.  Consequently, the RO issued a November 2008 rating decision denying his claim and petition to reopen.  The Veteran perfected an appeal of this decision by submitting a notice of disagreement in December 2008; and after the June 2009 statement of the case; submitting a substantive appeal in October 2009.  

Generally, "new" evidence is defined as existing evidence not previously submitted to agency decisions makers, while "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The evidence must not be cumulative or redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  Id.

In the January 2006 rating decision, the RO found that new and material evidence had not been received.  It noted that the prior denials had been premised on the absence of any left ear hearing loss in service and the absence of a current hearing loss disability in the left ear.  in pertinent part, it considered the Veteran's June 2007 private audiology report, VA treatment records from April 20, 2007 to June 28, 2007, and January 2008 Audiology VA Examination Report; none of which were available at the time the RO issued the January 2006 rating decision.  A review of the records confirms the RO's finding.  Even though the new evidence confirmed hearing impairment of the left ear, none of them established an in service incurrence or the onset within one year of separation.  Thus, at the time the RO rendered its decision no material evidence had been submitted.  See 38 C.F.R. § 3.156(a).

During the pendency of this appeal, a VA examiner authored a March 2015 VA Addendum Medical Opinion, which addressed the missing in service incurrence and nexus elements.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In addition, in April 2017, the Board sought an expert medical opinion from an otolaryngologist through the Veterans Health Administration.  In accordance with the Board's request, a May 2017 VA medical opinion was received from an otolaryngologist, which also addressed the in service and nexus elements.  See May 2017 VA Medical Opinion Letter; Shedden, supra.  

Based on the foregoing, the Board finds that new and material evidence has in fact been submitted since the last final denial in January 2006.  See January 2006 Rating Decision; see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that 
38 C.F.R. § 3.156(a) creates a low threshold, interpreting the phrase "raises a reasonable possibility of substantiating a claim" as "enabling rather than precluding reopening").

I. Service Connection for a Hearing Loss Disability of the Left Ear

In light of the above, the Board now turns to the issue of entitlement to service connection for hearing loss of the left ear.

There is no doubt the Veteran has a current hearing loss disability of the left ear for VA compensation purposes.  See 38 C.F.R. § 3.385; January 2008 Audiology VA Examination Report; March 2014 Audiology VA Examination Report; November 2016 Audiology VA Examination Report; June 2007 S. USA Audiology Report.  

The remaining issues are whether there is an in service incurrence and, if so, whether there is a nexus between the Veteran's current hearing loss disability of the left ear and his in service noise exposure.  See Shedden, supra.  

In that regard, at the December 2016 hearing, the Veteran testified that he was in an infantry unit so he was always shooting in service.  December 2016 Board Hearing Transcript at 5; see also Enlisted Qualification Record (indicates the Veteran's military occupational specialties included being a seaman, combat engineer, bridge crewman, and watercraft operator); DD Form 214.  During his service in Vietnam, he did a lot of shooting with 50 and 60 caliber machine guns without hearing protection.  He relayed that he was not aware that his hearing was impaired until he joined the National Guard after discharge from active duty. 

Despite the fact that review of the Veteran's service treatment records does not confirm the onset of hearing loss in service, a November 1970 Chronological Record of Medical Care documented his complaint of an earache in service without any inflammation or any other attendant issues.  November 1970 Chronological Record of Medical Care; cf. February 1972 Audiogram.

The Board finds the Veteran's statements regarding his noise exposure in service not only competent, but credible and probative as well.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007), abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013), (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology).  His lay statements are supported by the May 2017 otolaryngologist, who confirmed the evidence of record supported hazardous noise exposure in service.  See May 2017 VA Medical Opinion Letter.  Accordingly, the Board finds the in service incurrence element has been satisfied.  See Shedden, supra.  

As noted above, the claims file contains two nexus opinions; the March 2015 VA Addendum Medical Opinion and May 2017 VA Medical Opinion Letter.  The March 2015 VA examiner indicated that it was less likely than not his hearing loss of the left ear was the result of his in service hazardous noise exposure.  See March 2015 VA Addendum Medical Opinion.  Rather, the VA examiner believed it was suggestive of presbycusis.

However, the May 2017 otolaryngologist disagreed with the March 2015 VA examiner.  See May 2017 VA Medical Opinion Letter.  The otolaryngologist opined his hearing loss of the left ear was most likely than the result of in service acoustic trauma.  More specifically, the otolaryngologist found it was delayed onset hearing loss, which was caused by the unprotected exposure to hazardous noise in service.

The evidence is in at least equipoise.  As such, resolving all doubt in the Veteran's favor, the Board finds service connection for a hearing loss disability of the left ear is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been submitted, the service connection claim for a hearing loss disability of the left ear is reopened.

Service connection for a hearing loss disability of the left ear is granted.


REMAND

The RO has previously only considered the right ear impairment in assigning a rating for hearing loss disability.  Inasmuch as the Board has granted service connection for the left ear, it is now necessary to consider a rating based on the impairment in both ears.  38 C.F.R. § 4.85-6 (2016).  It would be a denial of due process for the Board to assign the combined rating and its effective date in the first instance.

The Veteran has also testified that his hearing loss disability has gotten worse since the last examination.  He is entitled to a new examination.  Snuffer v. Gober, 10 Vet App 400 (1997).

Accordingly, the appeal is remanded for the following actions:

Afford the Veteran a VA examination to evaluate the current severity of his hearing loss disability.

Implement the Board's decision granting service connection for left ear hearing loss disability.

If any benefits sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


